1 Reported in 231 N.W. 241.
In this proceeding for the disbarment of an attorney instituted by the board of law examiners, the findings of the referee, Honorable John W. Boerner, a judge of the district court for the second judicial district, establish that in 1924 the accused, Alfred Holmes Beach, was convicted in United States district court for the district of Minnesota, fourth division, of the crime of soliciting and receiving $300 as a bribe "with intent then and there to influence" his official action as legal adviser to and chairman of the board of appeals of the United States veterans bureau of district No. 10. Defendant appealed to the circuit court of appeals of the eighth circuit *Page 558 
where the judgment of conviction was affirmed. Beach v. U.S.19 F.2d 739. The accused has thus been found guilty of misconduct for which judgment of disbarment must be entered.
So ordered.